ACCEPTED
                                                                                              10-17-00350-CR
                                                                                   TENTH COURT OF APPEALS
                                                                                               WACO, TEXAS
                                                                                          1/15/2021 10:13 AM
                                                                                             NITA WHITENER
                                                                                                      CLERK




                                                                            FILED IN
                                                                     10th COURT OF APPEALS
                                                                           WACO, TEXAS
January 15, 2021                                                     1/15/2021 1:16:00 PM
                                                                          NITA WHITENER
VIA EFILE                                                                     Clerk
Clerk of the Court
Nita Whitener
Tenth Court of Appeals
501 Washington Avenue
Room 415
Waco, Texas 76701-1373

Re: Mandate in Cause no. 10-17-00350-CR Ronald Wayne Kennedy v. The State of Texas

Dear Ms. Whitener:

I would like to request a copy of the mandate that was issued on April 9, 2019 in Cause no.
10-17-00350-CR Ronald Wayne Kennedy v. The State of Texas. Your assistance in this
matter is greatly appreciated.

Sincerely,

/s/ Niles S. Illich

Niles S. Illich
Email: niles@scottpalmerlaw.com

Attorney for Appellant

LL/NSI